Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues improper finality on page 9 of applicant arguments/remarks. While, the examiner respectfully disagrees because the references in the rejection were not changed, but the rejection was merely emphasized. However, the examiner is reopening.

Applicant’s arguments, see page 10 of applicant arguments/remarks, filed 05/24/2021, with respect to the double patenting rejection in view of 10,281,547 have been fully considered and are persuasive.  The double patenting rejection in view of 10,281,547 has been withdrawn. The double patenting rejection in view of 10,261,154 has been withdrawn for claims 1-9, because claims 1-9 of the current application disclose “producing, from the quantitative values, quantitative maps associated with the one or more quantitative MR parameter values” and the claims in 10,261,154 do not disclose this limitation. 

Applicant's arguments filed 05/24/2021 regarding the double patenting rejection of claim 10 and 13-14 in view of 10,261,154 have been fully considered but they are not persuasive. 
	Applicant first argues, on page 13, for claim 10 that ‘154 does not disclose  "finding a selected entry in the set of known signal evolutions that matches the signal evolution." However, claim 1 of ‘154 explicitly states “finding a selected entry in the set of known signals that matches the acquired NMR signal.” The acquired signal is similar to the claim “signal evolution” because the claimed “signal evolution” is determined from the “acquired signal” [See claim 1 of current application]. Therefore, the argument is not considered persuasive. 

	Lastly, the applicant argues that claim 1 of ‘154 requires calls for performing cluster analysis. Claim 1 of ‘154 does state performing cluster analysis at the end of the claim. This is considered a further step. The examiner rejected this claim under obvious double patenting rejection, not statutory double patenting. Therefore, the limitations of the claims can differ. In this case, claim 1 includes further limitations but teaches all the limitations of claim 10 of the 

Applicant’s arguments, see page 14 of applicant arguments/remarks, filed 05/24/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn.

The prior art rejections of independent claims 1 and 6 have been withdrawn. The current amendments overcome the previous prior art rejection of Ma, in view of Park because Park does not disclose a magnetic resonance fingerprinting method and thus it would not have been considered obvious to use Park to teach the missing limitations. 

Applicant’s arguments with respect to independent claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 and 13-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23-24, and 28-29 of U.S. Patent No. 10,261,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 23-24, and 28-29 of ‘154 teach all the limitations in claims 10 and 13-14 of the current application.

Instant application
Reference: ‘154
10. A method, comprising: controlling a nuclear magnetic resonance (NMR) apparatus to apply radio frequency (RF) energy to a volume in an object according to a magnetic resonance fingerprinting (MRF) excitation including a series of variable sequence blocks, where a sequence block includes one or more excitation blocks, one or more readout blocks, and one or more waiting blocks; where the volume contains one or more resonant species, where the RF energy applied during the series of variable sequence blocks is configured to cause the one or more resonant species in the volume to simultaneously produce individual NMR signals; where at least one member of the series of variable sequence blocks differs from at least one other member of the series of variable sequence blocks in at least N sequence block parameters, N being an integer greater than one; controlling the NMR apparatus to acquire the simultaneously produced individual NMR signals; controlling the NMR apparatus to compare the acquired NMR signals to one or more known signal evolutions, and controlling the NMR apparatus to characterize at least one of the resonant species as a function of comparing the acquired NMR signals to the 
    PNG
    media_image1.png
    255
    398
    media_image1.png
    Greyscale
 where: So is the default or equilibrium magnetization; Ns is the number of spins; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i; Ri is the sum of rotational effects that occur during acquisition block i; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i. 

accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal is acquired from a volume that contains one or more resonant species that simultaneously produced individual NMR signals in response to magnetic resonance fingerprinting (MRF) excitation using random or pseudo-random imaging parameters; finding a selected entry in the set of known signals that matches the acquired NMR signal; identifying two or more magnetic resonance (MR) parameters for the volume based on stored MR parameters associated with the selected entry, where the two or more MR parameters include: a default or natural alignment to which spins align when placed in a main magnetic field (M.sub.0) of an MRI system used to acquire the NMR signal; and at least one of T1 relaxation associated with the resonance species, T2 relaxation associated with the resonant species, off-resonance relaxation associated with the resonant species, and diffusion weighted relaxation associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation, and assigning the volume that produced the acquired NMR signal to a cluster in a plurality of clusters based on the two or more MR parameters, where the set of known signal evolutions includes a signal selected from a set of signals described by: 
Si=RiEi( Si-1) 
where: S.sub.0 is the default or equilibrium magnetization, S.sub.i is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, R.sub.i is the combination of rotational effects that occur during acquisition block i, and E.sub.i is the combination of effects that alter the amount of magnetization in the different states for acquisition block i.

or

28. A method, comprising: accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal is acquired from a volume that contains one or more resonant species that simultaneously produced individual NMR signals in response to magnetic resonance fingerprinting (MRF) excitation using random or pseudo-random imaging parameters; finding a selected entry in the set of known signals that matches the acquired NMR signal; identifying two or more magnetic resonance (MR) parameters for the volume based on stored MR parameters associated with the selected entry, where the two or more MR parameters include: a default or natural alignment to which spins align when placed in a main magnetic field (M.sub.0) of an MRI system used to acquire the NMR signal; and at least one of T1 relaxation associated with the resonance species, T2 relaxation associated with the resonant species, off-resonance relaxation associated with the resonant species, and diffusion weighted relaxation associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation, and assigning the volume that produced the acquired NMR signal to a cluster in a plurality of clusters based on the two or more MR parameters where the set of known signal evolutions includes a signal selected from a set

    PNG
    media_image2.png
    84
    106
    media_image2.png
    Greyscale

where: S0 is the default or equilibrium magnetization, Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, Ri is the combination of rotational effects that occur during acquisition block i, and Ei is the combination of effects that alter the amount of magnetization in the different states for acquisition block i.

or claim 29.

And 

where the sequence block parameters comprise echo time, flip angle, phase encoding, diffusion encoding, flow encoding, radio frequency (RF) pulse amplitude, RF pulse phase, number of RF pulses, type of gradient applied between an excitation portion of a sequence block and a readout portion of a sequence block, number of gradients applied between an excitation portion of a sequence block and a readout portion of a sequence block, type of gradient applied between a readout portion of a sequence block and an excitation portion of a sequence block, number of gradients applied between a readout portion of a sequence block and an excitation portion of a sequence block, type of gradient applied during a readout portion of a sequence block, number of gradients applied during a readout portion of a sequence block, amount of RF spoiling, and amount of gradient spoiling.
13. The method of claim 10, where the sequence block parameters are selected from a group including echo time, flip angle, phase encoding, diffusion encoding, flow encoding, RF pulse amplitude, RF pulse phase, number of RF pulses, type of gradient applied between an excitation portion of a sequence block and a readout portion of a sequence block, number of gradients applied between an excitation portion of a sequence block and a readout portion of a sequence block, type of gradient applied between a readout portion of a sequence block and an excitation portion of a sequence block, number of gradients applied between a readout portion of a sequence block and an excitation portion of a sequence block, type of gradient applied during a readout portion of a sequence block, number of gradients applied during a readout portion of a sequence block, amount of RF spoiling, and amount of gradient spoiling.
23. The method of claim 2, where the sequence block parameters comprise echo time, flip angle, phase encoding, diffusion encoding, flow encoding, radio frequency (RF) pulse amplitude, RF pulse phase, number of RF pulses, type of gradient applied between an excitation portion of a sequence block and a readout portion of a sequence block, number of gradients applied between an excitation portion of a sequence block and a readout portion of a sequence block, type of gradient applied between a readout portion of a sequence block and an excitation portion of a sequence block, number of gradients applied between a readout portion of a sequence block and an excitation portion of a sequence block, type of gradient applied during a readout portion of a sequence block, number of gradients applied during a readout portion of a sequence block, amount of RF spoiling, and amount of gradient spoiling.
14. The method of claim 13, further comprising: controlling the NMR apparatus to vary one or more of, the amount of time between sequence blocks in the series of variable sequence blocks, the relative amplitude of RF pulses in sequence blocks in the series of variable sequence blocks, and the relative phase of RF pulses in sequence blocks in the series of variable sequence blocks.
24. The method of claim 23, comprising: controlling the NMR apparatus to vary one or more of, the amount of time between sequence blocks in the series of variable sequence blocks, the relative amplitude of RF pulses in sequence blocks in the series of variable sequence blocks, and the relative phase of RF pulses in sequence blocks in the series of variable sequence blocks.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griswold (US 2014/0232399. Herein referred to as ‘399).

Regarding claim 10, ‘399 teaches a method, comprising: 
	controlling a nuclear magnetic resonance (NMR) apparatus to apply radio frequency (RF) energy to a volume in an object according to a magnetic resonance fingerprinting (MRF) excitation including a series of variable sequence blocks, where a sequence block includes one or more excitation blocks, one or more readout blocks, and one or more waiting blocks [See claim 1 and 16-17. See also rest of reference.]; 
	where the volume contains one or more resonant species, where the RF energy applied during the series of variable sequence blocks is configured to cause the one or more resonant [See claim 1 and 16. See also rest of reference.]; 
	where at least one member of the series of variable sequence blocks differs from at least one other member of the series of variable sequence blocks in at least N sequence block parameters, N being an integer greater than one [See claim 1 and 16-17. See also rest of reference.]; 
	controlling the NMR apparatus to acquire the simultaneously produced individual NMR signals [See claim 1 and 16-17. See also rest of reference.]; 
	controlling the NMR apparatus to compare the acquired NMR signals to one or more known signal evolutions, and controlling the NMR apparatus to characterize at least one of the resonant species as a function of comparing the acquired NMR signals to the one or more known signal evolutions, where characterizing the resonant species comprises identifying one or more of, T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, off-resonance relaxation associated with the resonant species, and diffusion weighted relaxation associated with the resonant species [See claim 1 and 16-17. See also rest of reference.];
	wherein the signal evolutions includes a plurality of signals selected from a set of signals described by:

    PNG
    media_image3.png
    202
    298
    media_image3.png
    Greyscale
 [See claim 16-17. See also rest of reference.]
	where: 
	S0 is the default or equilibrium magnetization [See claim 16-17. See also rest of reference.]; Ns is the number of spins [See claim 16-17. See also rest of reference.]; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i [See claim 16-17. See also rest of reference.]; Ri is the sum of rotational effects that occur during acquisition block i [See claim 16-17. See also rest of reference.]; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block I [See claim 16-17. See also rest of reference.].

Regarding claim 13, ‘399 further teaches where the sequence block parameters are selected from a group including echo time, flip angle, phase encoding, diffusion encoding, flow encoding, RF pulse amplitude, RF pulse phase, number of RF pulses, type of gradient applied between an excitation portion of a sequence block and a readout portion of a sequence block, number of gradients applied between an excitation portion of a sequence block and a readout portion of a sequence block, type of gradient applied between a readout portion of a sequence [See claims 2-3 and ¶0055. See also rest of reference.].

Regarding claim 14, ‘399 further teaches further comprising: controlling the NMR apparatus to vary one or more of, the amount of time between sequence blocks in the series of variable sequence blocks, the relative amplitude of RF pulses in sequence blocks in the series of variable sequence blocks, and the relative phase of RF pulses in sequence blocks in the series of variable sequence blocks [Claim 4 and ¶0086. See also rest of reference.].

Claims 10 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griswold (US 2015/0302297. Herein referred to as ‘297).

Regarding claim 10, ‘297 teaches a method, comprising: 
	controlling a nuclear magnetic resonance (NMR) apparatus to apply radio frequency (RF) energy to a volume in an object according to a magnetic resonance fingerprinting (MRF) excitation including a series of variable sequence blocks, where a sequence block includes one or more excitation blocks, one or more readout blocks, and one or more waiting blocks [¶0006, ¶0023. See also rest of reference.]; 
[¶0006, ¶0023. See also rest of reference.]; 
	where at least one member of the series of variable sequence blocks differs from at least one other member of the series of variable sequence blocks in at least N sequence block parameters, N being an integer greater than one [¶0006, ¶0023. See also rest of reference.]; 
	controlling the NMR apparatus to acquire the simultaneously produced individual NMR signals [¶0006, ¶0023. See also rest of reference.]; 
	controlling the NMR apparatus to compare the acquired NMR signals to one or more known signal evolutions, and controlling the NMR apparatus to characterize at least one of the resonant species as a function of comparing the acquired NMR signals to the one or more known signal evolutions, where characterizing the resonant species comprises identifying one or more of, T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, off-resonance relaxation associated with the resonant species, and diffusion weighted relaxation associated with the resonant species [¶0006, ¶0009; ¶0037-0052. See also rest of reference.];
	wherein the signal evolutions includes a plurality of signals selected from a set of signals described by:

    PNG
    media_image3.png
    202
    298
    media_image3.png
    Greyscale
[¶0056-0068. See also rest of reference.]
	where: 
	S0 is the default or equilibrium magnetization [¶0056-0068. See also rest of reference.]; Ns is the number of spins [¶0056-0068. See also rest of reference.]; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i [¶0056-0068. See also rest of reference.]; Ri is the sum of rotational effects that occur during acquisition block i [¶0056-0068. See also rest of reference.]; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i [¶0056-0068. See also rest of reference.].

Regarding claim 13, ‘297 further teaches where the sequence block parameters are selected from a group including echo time, flip angle, phase encoding, diffusion encoding, flow encoding, RF pulse amplitude, RF pulse phase, number of RF pulses, type of gradient applied between an excitation portion of a sequence block and a readout portion of a sequence block, number of gradients applied between an excitation portion of a sequence block and a readout portion of a sequence block, type of gradient applied between a readout portion of a sequence block and an excitation portion of a sequence block, number of gradients applied between a [¶0006, ¶0023; ¶0089. Claim 15. See also rest of reference.].

Regarding claim 14, ‘297 further teaches further comprising: controlling the NMR apparatus to vary one or more of, the amount of time between sequence blocks in the series of variable sequence blocks, the relative amplitude of RF pulses in sequence blocks in the series of variable sequence blocks, and the relative phase of RF pulses in sequence blocks in the series of variable sequence blocks [¶0006, ¶0023; ¶0089. Claim 15. See also rest of reference.].

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 6, the closest prior art is considered previous cited Ma, Park, and newly cited references ‘399, ‘297. 
	For prior art Ma, the reference is silent in teaching the equations disclosed in claims 1 and 6. For prior art Park, Park does not disclose a magnetic resonance fingerprinting method 
	Regarding references ‘399 and ‘297 said references are silent in teaching “producing, from the quantitative values, quantitative maps associated with the one or more quantitative MR parameter values.” 
	Therefore, claims 1 and 6 overcome the prior art. Claims 2-5 and 7-9 are considered allowable for depending on said claims 1 or 6.

Regarding claim 11, the closest prior art is considered previous cited Ma, Park, and newly cited references ‘399, ‘297. However, said references are silent in teaching wherein the simultaneously produced individual NMR signals are produced in response to the magnetic resonance fingerprinting (MRF) excitation that employs a diffusion-weighted double-echo (DWDE) pulse sequence; and wherein the acquired NMR signal includes a free induction decay (FID) signal and a spin echo signal.

Regarding claims 12, the closest prior art is considered previous cited Ma, Park, and newly cited references ‘399, ‘297. 
	For prior art Ma, the reference is silent in teaching the equations disclosed in claims 10. For prior art Park, Park does not disclose a magnetic resonance fingerprinting method and thus it would not have been considered obvious to use Park to teach the missing limitations.
	Regarding references ‘399 and ‘297 said references are silent in teaching “simultaneously producing, from the quantitative values, quantitative maps associated with T1 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RISHI R PATEL/Primary Examiner, Art Unit 2896